IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                              No. 99-10924



UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,

                                 versus

AGUSTIN GUERRERO, also known as
Carlos Melendez Perez;
SERGIO TREVINO,
                                             Defendants-Appellants.




          Appeal from the United States District Court
               For the Northern District of Texas
                        (3:99-CR-75-1(R))

                            December 8, 2000



Before HIGGINBOTHAM, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5TH CIR. R. 47.6.




     *
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.